Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 6 the recitation “the value “lacks antecedent basis.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-4 are  rejected under 35 U.S.C. 103 as being unpatentable over JP6-269191 in view of WO 2016/143481 and JP2013-240264 all cited by applicant .

JP6-269191 in paragraph 2,3,27,29 and fig 5 discloses a control device of a servo motor for controlling a servo motor , control device comprising control unit for calculating voltage command based on current command output by a speed amplification element , 11 that sets speed command as input and performing drive control of servo motor 1 by using calculated voltage  command , a servo system model 20  (virtual motor unit) for outputting a current feedback amount simulating a current value flowing in servo motor 1 based on speed command and resistance/inductance 20e and torque constant 20c of servo motor 1 and incorrect connection determination element 22 ( determination unit) for determining whether or not servo motor 1 is normally connected by comparing actual current feedback amount and current feedback amount simulated by servo system model 20 .  Determining whether or not is normally connected is determining abnormal state.  JP6-269191 lacks disclosing specifically current command   and temperature dependence.  WO 2016/143481 discloses using current command value instead of a current detection value is well known technology, see paragraph 115-117 and fig 22.  JP 2013-240264 discloses temperature dependence, see paragraph 36-49 and fig 9. It would have been obvious to ordinary skill in the art to combine the control device of JP6-269191 with current command of WO2016/143481 and temperature dependence of JP2013-24064 for improved control. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon Santana  can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846